DETAILED ACTION
1.	The amendment filed on 4/14/22 has been entered.

Claims 18, 23-26 and 28 have been amended.

Claims 18-30 are pending.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 18, last line, replace “at the same time; and”  with -- at the same time. --

Allowable Subject Matter
3.    Claims 18-30 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: Claim 18 is drawn to an invention, inter alia, a spirobifluorene skeleton compound represented by Chemical Formula (Int-1) as recited in the claim. Furthermore, claim 23 is drawn to an invention, inter alia, a spirobifluorene skeleton compound represented by Chemical Formula (1-1) or (1-2) as recited in claim. The closest art, Montenegro et al. (US PG-Pub 2015/0065730), fails to teach or suggest a compound which satisfies the aforementioned formulae. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
/AHMED N SEFER/Primary Examiner, Art Unit 2893